COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                NO.  2-10-039-CV
 
 
ESTATE OF DAVID LEE CARPENTER, SR., 
DECEASED                                                                                                           
                                                                                                                             
 
                                                       ------------
 
                   FROM
PROBATE COURT NO. 1 OF TARRANT COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant
Bob J. Shelton filed a notice of appeal from a January 12, 2010 order denying
his Motion For Reconsideration of Sanctions. 
It appears that the trial court has not signed a final judgment or
appealable interlocutory order.  On March
2, 2010, we notified Appellant that unless he or any other party desiring to
continue the appeal filed a response by March 12, 2010, showing grounds for
continuing the appeal, we would dismiss the appeal.  No response has been filed.




A party
may appeal only from a final judgment or an interlocutory order specifically
made appealable by statute or rule.  Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g.,
Tex. Civ. Prac. & Rem. Code Ann. '
51.014(a) (Vernon 2008) (listing appealable interlocutory orders). Because the
trial court has not signed a final judgment or appealable interlocutory order,
we dismiss this appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
PER CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  April 22, 2010




[1]See Tex. R. App. P. 47.4.